DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner for this application in the USPTO is now Daniel C. Gamett, Ph.D., Art Unit 1647. 
The amendments of 05/13/2022 have been entered in full. Claims 4, 5, 8, 11, 14, 50 and 63-83 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicants’ amendment and/or arguments filed 05/13/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 11, 14, 50 and 63-83 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton et al., J Immunother Cancer. 2016 May 17;4:27 hereinafter “Stanton”), Chanan-Khan et al. (2011, Cancer 117:2127-2135; hereinafter "Chanan-Khan"; of record), Cheson et al. (2016, Blood 128:2489-2496; hereinafter "Cheson"; of record)
Stanton discloses the concurrent use of SPECT and PET-CT imaging to assess the homing capability and inflammatory function of adoptively transferred antigen specific T-cells at various metastatic sites. Labeled HER2 specific T-cells (>90% CD3+; p.4, left column) trafficked to all metastatic sites of disease by 24 h. Concurrent PET-CT imaging demonstrated a fluorodeoxyglucose flare, which is an indicator of metabolic activity and is proposed as a method of quantitation of inflammation induced by activated T-cells (Abstract). This flare was associated with focal pain after T-cell infusion at metastatic sites (3rd page, right column).  
Thus, Stanton practiced a method common to each of the independent claims 5, 50, 64, 78, 80, and 83: administering to the human patient a population of human cells comprising antigen-specific T cells that are specific for one or more antigens of the solid malignant tumor. Stanton further monitored for indications of flare, a step which is implicit in claims 4 and 50 and explicitly recited in claims 64, 78, 80, and 83. The observed flare was associated with the symptom of pain, i.e. Grade 2 severity according to the tables in the claims.
Stanton established that the tumor flare response does occur after adoptive T cell therapy. Stanton did not report detection of flare of higher severity (Grades 3 or 4) nor any steps taken to treat symptoms; these were not the focus of the study. In practice, however, it would be obvious for one of skill in the art to perform the appropriate intervention upon encountering a patient displaying symptoms.
Furthermore, monitoring patients for tumor flare, grading the severity of the flare, and performing appropriate intervention after treatment with immunomodulatory agents were known and routine in the art prior to the filing of the instant application. For example, Chanan-Khan teaches that careful characterization of tumor flare is critical to avoid unnecessary morbidity or the pre-mature discontinuation of effective therapy (p. 2134, col. 1, para. 2).  Chanan-Khan teaches grading and managing tumor flare according to the severity of pain (p. 2128, col. 2, line 1); the pain was managed by the administration of ibuprofen or morphine (p.2132). 
Similarly, Cheson teaches monitoring human patients for indications of tumor flare after immunomodulatory therapy (p. 2492, col. 2, section 2). Cheson et al. teaches that tumor flare, also known as pseudo-progression, can present during the first 2 to 3 weeks of treatment with immunomodulatory therapy and “is characterized by a rapid, often painful, self-limited increase in the size of lymph nodes and is often accompanied by fever, lymphocytosis, rash, and bone pain,” (p. 2489, col. 2, para. 2). Like Chanan-Khan, Cheson teaches that it is important to monitor for flare reactions because failure to recognize flare could result in incorrect diagnosis of progressive disease and premature cessation of therapy on the presumption that the therapy was not effective (p. 2489, col. 2, para. 2).
Insofar as Chanan-Khan and Cheson were previously cited, Applicant argues against their relevance as follows:
Chanan-Khan discloses tumor flare reaction associated with lenalidomide treatment for CLL (see Chanan-Kahn, page 2127, abstract). Chanan-Kahn does not disclose or suggest that tumor flare may occur after cellular therapy, much less T cell therapy or specifically ex vivo sensitized antigen-specific T cell therapy.

Cheson describes that tumor flare was observed with checkpoint inhibitor antibodies, lenalidomide, the antibody rituximab,and the antibody-drug conjugate brentuximab vedotin…Cheson does not disclose that tumor flare occurs after cellular therapy, much less ex vivo sensitized antigen-specific T cell therapy.

…the fact that one type of immunotherapy, such as the small molecule compound lenalidomide, may cause tumor flare does not suggest or provide a reasonable expectation to one skilled in the art that a quite different type of immunotherapy, ex vivo sensitized antigen-specific T cell therapy, also will cause tumor flare.

These arguments are not persuasive for the following reasons. 
First, in view of Stanton, cited above, one of skill in the art prior to the time the instant application was filed would know that the tumor flare response does occur after adoptive T cell therapy. Secondly, it is evident that tumor flare is an inflammatory reaction mediated by activation of immune cells within the tumor. For example, tumor flare caused by lenalidomide is associated with activation of T cells and NK cells in the tumor microenvironment (Chanan-Khan, p.2127). Thus, although flare reactions that occur after lenalidomide, or after antibody treatments as in Cheson, or after cell therapy as in Stanton, may differ in detail, they also share general mechanistic similarities. Therefore, Cheson’s statement that “similar considerations can “apply to other immunotherapies such as bi-specific antibodies, engineered T cells, and others,” (p. 2495, col. 2, para. 1; emphasis added), is not idle speculation, but rather it supports the finding of that one of skill in the art would view Chanan-Khan, Cheson, and Stanton as analogous art because they all address tumor flare after treatment with an immune modulator. Finally, regardless of the type of treatment or mechanism of action, it is evident that tumor flare can show varying degrees of severity which need to be monitored and treated appropriately. 
In summary, tumor flare is recognized to occur after adoptive T cell therapy (Stanton) and the art recognizes that flare should be detected and managed so that immunotherapy can continue despite the appearance of pseudo-progression (Chanan-Khan, Cheson). Therefore, it is maintained that it would be obvious for one of skill in the art to follow up adoptive T cell therapy by monitoring the patient for indications of flare, as recited in the independent claims. In the absence of evidence to the contrary, this general obviousness extends to all types and locations of tumors that may be subjected to treatment by adoptive T cell therapy, including all those recited in the dependent claims. The generic recitation of “appropriate treatment” indicates that many specific treatments would be obvious to one of skill in the art depending on such factors as the type and severity of the observed flare reaction and the location of the tumor. The specific use of an NSAID for pain management, as recited in claims 63 and 79, was demonstrated in Chanan-Khan. Furthermore, while Chanan-Khan and Cheson make it clear that it is desirable to manage flare and continue the primary treatment, the option of stopping or pausing treatment in the event that the flare is so severe as to be life-threatening is still obvious.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647